United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2529
                        ___________________________

                            United States of America

                                      Plaintiff Appellee

                                        v.

                              Virginia Marie Hayes

                                    Defendant Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: April 17, 2020
                              Filed: April 22, 2020
                                  [Unpublished]
                                 ____________

Before LOKEN, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Virginia Marie Hayes appeals after she pleaded guilty to a fraud offense
pursuant to a plea agreement containing an appeal waiver, and the district court1

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
sentenced her to a term of imprisonment at the bottom of the advisory guidelines
range. Her counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver and
challenging the substantive reasonableness of the sentence.

       We will enforce the appeal waiver in this case because Hayes entered into the
plea agreement and the appeal waiver knowingly and voluntarily, her challenge to the
sentence falls within the scope of the appeal waiver, and no miscarriage of justice
would result from enforcing the waiver. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (standard of review); United States v. Andis, 333 F.3d 886,
889-92 (8th Cir. 2003) (en banc). Further, having independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), we have found no non-frivolous issues for
appeal outside the scope of the appeal waiver.

     Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                      ______________________________




                                        -2-